Name: Commission Regulation (EEC) No 434/79 of 2 March 1979 amending Regulation (EEC) No 3075/78 laying down detailed rules for the application of special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  plant product;  food technology;  executive power and public service
 Date Published: nan

 3 . 3 . 79 Official Journal of the European Communities No L 53/23 COMMISSION REGULATION (EEC) No 434/79 of 2 March 1979 amending Regulation (EEC) No 3075/78 laying down detailed rules for the appli ­ cation of the special measures for peas and field beans used in the feeding of animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ( J ), and in particular Article 2 (6), the second paragraph of Article 3 and Article 5 thereof, Whereas Article 6 of Commission Regulation (EEC) No 3075/78 (2) lays down that the contracts concluded with producers shall be lodged with the competent agency at least one week before the peas and field beans are delivered to the undertaking where the products will be used in the manufacture of animal feedingstuffs ; whereas observance of this time limit is encountering difficulties inherent in commercial prac ­ tices ; whereas this time limit should therefore be altered ; Whereas the same Article lays down that, for peas and field beans delivered to the premises of manufacturers of animal feedingstuffs between 1 July 1978 and 15 February 1979, the contract concluded with the producer must be lodged with the competent agency within a certain period ; whereas, on account of admi ­ nistrative difficulties, operators are unable to observe this time limit ; whereas, consequently, the time limit needs to be extended ; Whereas, in certain cases, peas and field beans are ground at premises other than those in which they are used for the manufacture of animal feedingstuffs ; whereas it is appropriate not to exclude these products from eligibility for the aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3075/78 is amended to read as follows : 1 . Article 6 is amended to read as follows : 'Article 6 1 . The contract concluded by the feedingstuffs manufacturer shall be lodged by him with the agency appointed for this purpose in the Member State where the peas and field beans will be used for the manufacture of feedingstuffs, at the latest on the day on which the application referred to in Article 5 (b) of Regulation (EEC) No 1418/78 is submitted . In the cases referred to in paragraphs 2 and 3 of this Article, the certificate described in Article 10 (2) shall be lodged with this agency by the same deadline . However, for peas and field beans delivered between 1 July 1978 and 15 February 1979 , and for which the copy of the contract concluded between a buyer and a producer has not been presented before this Regulation enters into force, in accordance with the provisions of Article 9 (2) of Regulation (EEC) No 1526/78 , the certificate shall be lodged by 15 March 1979 at the latest . Member States may determine the minimum area and/or the minimum quantity for which the contract may be lodged . 2 . In cases where the contract to be lodged by the feedingstuffs manufacturer has been concluded with a producer in a Member State other than that in which the products in question are to be used, a copy of it shall be lodged with the competent agency of the Member State of production . However, for peas and field beans delivered between 1 July 1978 and 15 February 1979 , the copy shall be lodged by 15 February 1979 at the latest . 3 . In cases where the contract to be lodged by the feedingstuffs manufacturer has been concluded with a person other than the producer, the first buyer shall lodge his contract with the producer with the competent agency of the Member State where the peas and field beans have . been produced . However, for peas and field beans delivered to the manufactuer between 1 July 1978 and 15 February 1979 , the contract concluded between the first buyer and the producer shall be lodged by 5 March 1979 at the latest.' (!) OJ No L 142, 30 . 5 . 1978 , p . 8 . (2) OJ No L 367, 28 . 12 . 1978 , p. 9 . No L 53/24 Official Journal of the European Communities 3 . 3 . 79 2. Article 10 (5) is amended to read as follows : ' 5 . On request by any holder of a certificate, any body using these certificates shall , on its return by the holder, replace it with certificates in respect of smaller amounts of peas and field beans equal in total to the quantity shown on the certificate returned . Each such replacement certificate shall be marked with the same number as the original certificate plus a supplementary number.' 3 . The following sentence shall be added at the begin ­ ning of the second paragraph of Article 1 2 : '2 . The manufacturer of animal feedingstuffs shall inform in advance the agency appointed for this purpose in the Member State in which the peas and field beans shall be processed of the arrival date of these products at his premises .' 4 . Article 13 is amended to read as follows : 'Article 13 Except in cases of force majeure, peas and field beans whose entry into the premises has been veri ­ fied pursuant to Article 12 may not leave those premises until they have been processed . An excep ­ tion shall be allowed for peas and field beans to be processed into flakes for incorporation into feeding ­ stuffs , or which , with the permission of the agency appointed for this purpose, will be ground in other premises, on condition that the flakes produced or the ground products return to the same premises which the peas and field beans left.' 5 . The second indent of the second paragraph of Article 14 is amended to read as follows : '  movements of products between the buildings or other places referred to in Article 12 ( 1 ) (a) and buildings referred to in Article 12 ( 1 ) (b), as well as of peas and field beans which leave to be processed into flakes or for grinding in other premises and of the return of the said flakes or ground products .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 28 December 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 March 1979 . For the Commission Finn GUNDELACH Vice-President